EXHIBIT 10.22

 

June 18, 2008

 

By Hand Delivery

 

Dr. Robert I. Rudko

PLC Medical Systems, Inc.

10 Forge Park

Franklin, MA  20238

 

Dear Bob:

 

You and PLC Medical Systems, Inc., a subsidiary of PLC Systems, Inc. (the
“Company”), are parties to a letter agreement dated October 28, 2003 that sets
forth certain terms of your employment with the Company.  The letter agreement
was amended on March 15, 2005 in light of tax legislation (as amended, the
“Letter Agreement”), and we have agreed to further amend the Letter Agreement in
light of more recent guidance regarding the same tax legislation, as forth
below:

 

Section 7(d) of the Letter Agreement shall be replaced in its entirety with the
following:

 

(d)                                 Any severance pay described in this
paragraph 7 shall be subject to all applicable taxes and withholdings, and shall
never exceed $385,000 gross plus the applicable amount contemplated by paragraph
7(c) hereof.  Subject to the terms and conditions of Exhibit A hereto, any
severance pay that you may receive shall be paid in equal monthly installments
over the twenty-four month period following your “separation from service” (as
defined in Exhibit A).  The Company shall have the right to set off against any
severance pay that you may become eligible to receive under this paragraph 7 any
amounts you borrowed from or may otherwise owe to the Company.

 

Except as specifically provided herein, all other terms of the Letter Agreement,
shall remain in full force and effect.  If the terms of this amendment are
acceptable to you, please sign and return the copy of this amendment enclosed
for that purpose no later than June 30, 2008.

 

Sincerely,

 

PLC Medical Systems, Inc.

 

By:

/S/ JAMES G. THOMASCH

 

 

 

 

Title:

CFO

 

 

1

--------------------------------------------------------------------------------


 

The foregoing correctly sets forth the terms of my continued employment with PLC
Medical Systems, Inc.  I am not relying on any representations other than as set
out in the Letter Agreement and the amendment thereto set forth above.  I have
been given a reasonable amount of time to consider this amendment and to consult
an attorney and/or advisor of my choosing.  I have carefully read this
amendment, understand the contents herein, freely and voluntarily assent to all
of the terms and conditions hereof, and sign my name of my own free act.

 

 

/S/ ROBERT I. RUDKO

 

Dr. Robert I. Rudko

Date: June 18, 2008

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PAYMENTS SUBJECT TO SECTION 409A

 

1.                                       Subject to this Exhibit A, payments or
benefits under Section 7 of the Letter Agreement shall begin only upon the date
of your “separation from service” (determined as set forth below) which occurs
on or after the termination of your employment.  The following rules shall apply
with respect to distribution of the payments and benefits, if any, to be
provided to you under Section 7, as applicable:

 

A.                                   It is intended that each installment of the
payments and benefits provided under Section 7 of the Letter Agreement shall be
treated as a separate “payment” for purposes of Section 409A of the Code and the
guidance issued thereunder (“Section 409A”).  Neither the Company nor you shall
have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required herein and by
Section 409A.

 

B.                                     If, as of the date of your “separation
from service” from the Company, you are not a “specified employee” (within the
meaning of Section 409A), then each installment of the payments and benefits
shall be made on the dates and terms set forth in Section 7 of the Letter
Agreement.

 

C.                                     If, as of the date of your “separation
from service” from the Company, you are a “specified employee” (within the
meaning of Section 409A), then:

 

(i)                                     Each installment of the payments and
benefits due under Section 7 of the Letter Agreement that, in accordance with
the dates and terms set forth therein, will in all circumstances, regardless of
when the separation from service occurs, be paid within the Short-Term Deferral
Period (as hereinafter defined) shall be treated as a short-term deferral within
the meaning of Treasury Regulation Section 1.409A-1(b)(4) to the maximum extent
permissible under Section 409A.  For purposes of this Agreement, the “Short-Term
Deferral Period” means the period ending on the later of the 15th day of the
third month following the end of your tax year in which the separation from
service occurs and the 15th day of the third month following the end of the
Company’s tax year in which the separation from service occurs; and

 

(ii)                                  Each installment of the payments and
benefits due under Section 7 of the Letter Agreement that is not described in
this Exhibit A, 1.C.i. above and that would, absent this subsection, be paid
within the six-month period following your “separation from service” from the
Company shall not be paid until the date that is six months and one day after
such separation from service (or, if earlier, your death), with any such
installments that are required to be delayed being accumulated during the

 

3

--------------------------------------------------------------------------------


 

six-month period and paid in a lump sum on the date that is six months and one
day following your separation from service and any subsequent installments, if
any, being paid in accordance with the dates and terms set forth in the Letter
Agreement; provided, however, that the preceding provisions of this sentence
shall not apply to any installment of payments and benefits if and to the
maximum extent that that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service).  Any
installments that qualify for the exception under Treasury Regulation
Section 1.409A-1(b)(9)(iii) must be paid no later than the last day of your
second taxable year following his taxable year in which the separation from
service occurs.

 

(iii)                               The determination of whether and when your
separation from service from the Company has occurred shall be made and in a
manner consistent with, and based on the presumptions set forth in, Treasury
Regulation Section 1.409A-1(h).  Solely for purposes of this Exhibit A,
1.C.iii., “Company” shall include all persons with whom the Company would be
considered a single employer under Section 414(b) and 414(c) of the Code.

 

2.                                       Notwithstanding anything to the
contrary in the Letter Agreement and this Exhibit A, in the event of an
unforeseeable emergency as defined in Treasury Regulation
Section 1.409A-3(i)(3)(i), you may request that an amount of the severance pay
payable to you hereunder, up to the amount permitted under Treasury Regulation
1.409A-3(i)(3)(ii), be paid to you, which request the Company may, in its sole
discretion, grant.

 

3.                                       All reimbursements and in-kind benefits
provided under the Letter Agreement shall be made or provided in accordance with
the requirements of Section 409A to the extent that such reimbursements or
in-kind benefits are subject to Section 409A.

 

4

--------------------------------------------------------------------------------